FILED

AUG 3 1 2015
UNITED STATES DISTRICT COURT Clark. U.S. District_& Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia

 

)
HAYWOOD LILES, )
)
Petitioner, )
) Case: 1:15-cv-01423
V ) Assigned To : Unassigned
) Assign. Date : 8/31/2015
Description: Pro Se Gen. Civil
MURIEL BOWSER, et al., )
)
Respondents. )
)
MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis and his pro se petition for a writ of mandamus. The Court will grant the application
and dismiss the petition.

The petitioner seeks a writ of mandamus to compel the respondents to issue him a
District of Columbia driver’s license. See Pet. at 1-2. “The extraordinary writ of mandamus is
available to compel an ‘oﬂicer or employee of the United States or any agency thereof to perform
a duty owed to plaintiff,’ 28 U.S.C. § 1361 (emphasis added), and the Court therefore has no
authority to compel the Mayor of the District of Columbia or the remaining respondents to
provide the relief petitioner requests. See Powell v. Washington Teachers Union, 968 F. Supp.
2d 267, 267 (D.D.C. 2013) (dismissing mandamus petition, because “the Court . . . cannot
compel either the Washington Teachers Union or the Chancellor of the District of Columbia

Public Schools to provide the relief petitioner demands”).

 

The petition for a writ of mandamus will be dismissed for lack of subject matter

jurisdiction. An Order accompanies this Memorandum Opinion.

DATE: 4 

United States District Judge